[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
             United States Court of Appeals
                 For the First Circuit

No. 97-2332

               UNITED STATES OF AMERICA,

                   Plaintiff, Appellee,

                            v.

       DAVID L. KINGSBURY AND ELIZABETH A. MASTERS,

                 Defendants, Appellants.

               APPEAL FROM THE JUDGMENT OF
            THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MAINE

      [Hon. Morton A. Brody, U.S. District Judge]

                         Before

                 Boudin, Circuit Judge,
             Coffin, Senior Circuit Judge,
               and Lynch, Circuit Judge.

 David L. Kingsbury and Elizabeth A. Masters on brief pro se.
 Loretta C. Argrett, Assistant Attorney General, Jay P.
McCloskey, United States Attorney, William S. Estabrook and John A.
Nolet, Attorneys, Tax Division, Department of Justice, on brief for
appellee. 

June 23, 1998

        Per Curiam.  We have carefully reviewed the parties'
briefs and the record on appeal.  We affirm on grounds that the
appellants  made no attempt to show that they are entitled to
relief under Fed. R. Civ. P. 60(b).  They have not shown that
they had good cause for the default, a meritorious defense to
the action, or any other grounds which would have entitled them
to relief under Rule 60(b).  United States v. Proceeds of Sale
of 3888 pounds Atlantic Sea Scallops, 857 F.2d 46, 49 (1st Cir.
1988).  The provisions of 28 U.S.C.  1655 have no bearing on
this issue because service below was not made pursuant to that
statute.
          Affirmed.  Loc. R. 27.1.